DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  The limitation “the handle comprising” in line 2 is unclear. The Examiner suggests “the handle assembly comprising” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 9-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 10667424.

Regarding claim 1, Lin US 10667424 discloses an information handling system, comprising: 
a module (electronic component not shown that is fixed to sliding apparatus 100 see Col. 2 ln. 1-6; herein after referred to as module in Fig. 1) configured to be installed into a server rack (200 in Fig. 1); and 
a handle assembly (100 in Fig. 1) including a main frame (10/50 in Fig. 3) that is rigidly affixed to the module (module see Col. 2 ln. 1-6), 
a handle frame (220 in Fig. 3) that is movably affixed to the main frame (10/50), and 
a handle (20 in Fig. 3) that is rigidly affixed to the handle frame (220), 
wherein the handle frame (220) and the handle (20) are linearly movable with respect to the main frame (10/50) between a first position (in Fig. 6); and a second position (in Fig. 4).

Regarding claim 2, Lin discloses the information handling system of claim 1, wherein the handle (20)  includes a release mechanism (420).

Regarding claim 3, Lin discloses the information handling system of claim 2, wherein the release mechanism (420) maintains the handle frame (220) and the handle (20) in the first position (in Fig. 6) when the release mechanism (420) is in a first state (as depicted in Fig. 6).

Regarding claim 4, Lin discloses the information handling system of claim 3, wherein the release mechanism (420) releases the handle frame (220) and the handle (20) to move into the second position (in Fig. 4) when the release mechanism (420) is in a second state (as depicted in Fig. 4).

Regarding claim 5, Lin discloses the information handling system of claim 4, wherein the handle (20) further includes a release pin (120) coupled to the release mechanism (420).

Regarding claim 6, Lin discloses the information handling system of claim 5, wherein, when the release mechanism (420) is in the first state, the release pin (120) is inserted into a pin hole (340 in Fig. 6) in the main frame (10/50) to maintain the handle frame (220) and the handle (20) in the first position (as depicted in Fig. 6).

Regarding claim 7, Lin discloses the information handling system of claim 6, wherein, when the release mechanism (420) is in the second state (in Fig. 4), the release pin (120) is removed from the pin hole (340) to release the handle frame (220) and the handle (20) to move into the second position (as depicted in Fig. 4).


Regarding claim 9, Lin discloses the information handling system of claim 4, wherein the release mechanism (420) includes a release slide (430 in Fig. 4), wherein the release mechanism (420) is in the first state (in Fig. 6) when the release slide (430) is in a first position (as depicted in Fig. 6) and the release mechanism (420) is in the second state (in Fig. 4) when the release slide (430) is in a second position (as depicted in Fig. 4).

Regarding claim 10, Lin discloses the information handling system of claim 1, wherein the handle assembly further includes a latch (420 in Fig. 5) to retain the module (module) in the server rack (200).

Regarding claim 11, Lin US 10667424 discloses (a structure that would follow steps of) a method, comprising: 
rigidly affixing a main frame (10/50 in Fig. 3) to a module (electronic component not shown that is fixed to sliding apparatus 100 see Col. 2 ln. 1-6 herein after referred to as module in Fig. 1), 
the module (module) configured to be installed into a server rack (200 in Fig. 1); 
movably affixing a handle frame (220 in Fig. 3) of a handle assembly (100 in Fig. 1) to the main frame (10/50); and 
rigidly affixing a handle (20 in Fig. 3) to the handle frame (220), wherein the handle frame (220) and the handle (20) are linearly movable with respect to the main frame (10/50) between a first position (as depicted in Fig. 6); and a second position (as depicted in Fig. 4).

Regarding claim 12, Lin discloses (a structure that would follow steps of) the method of claim 11, wherein the handle (20) includes a release mechanism (420).

Regarding claim 13, Lin discloses (a structure that would follow steps of) the method of claim 12, further comprising: maintaining, by the release mechanism (420), the handle frame (220) and the handle (20) in the first position (in Fig. 6) when the release mechanism (420) is in a first state (as depicted in Fig. 6).

Regarding claim 14, Lin discloses (a structure that would follow steps of) the method of claim 13, further comprising: releasing, by the release mechanism (420), the handle frame (220) and the handle (20) to move into the second position (in Fig. 4) when the release mechanism (420) is in a second state (as depicted in Fig. 4).

Regarding claim 15, Lin discloses (a structure that would follow steps of) the method of claim 14, wherein the handle (20) further includes a release pin (120) coupled to the release mechanism (420).

Regarding claim 16, Lin discloses (a structure that would follow steps of) the method of claim 15, further comprising inserting the release pin (120) into a pin hole (340 in Fig. 6) in the main frame (10/50) to maintain the handle frame (220) and the handle (20) in the first position (in Fig. 6) when the release mechanism (420) is in the first state (as depicted in Fig. 6).

Regarding claim 17, Lin discloses (a structure that would follow steps of) the method of claim 16, further comprising removing the release pin (120) from the pin hole (340) to release the handle frame (220) and the handle (20) to move into the second position (in Fig. 4) when the release mechanism (420) is in the second state (as depicted in Fig. 4).

Regarding claim 19, Lin discloses (a structure that would follow steps of) the method of claim 14, wherein the release mechanism (420) includes a release slide (430 in Fig. 4), wherein the release mechanism (420) is in the first state (in Fig. 6) when the release slide (430) is in a first position (as depicted in Fig. 6) and the release mechanism (420) is in the second state (in Fig. 4) when the release slide (430) is in a second position (as depicted in Fig. 4).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makabe US 20070223204.

Regarding claim 20, Makabe US 20070223204 discloses a handle assembly (handle assembly of Fig. 7) for a module (13 in Fig. 1 and 5-7) configured to be installed into a server rack (12 in Fig. 1 and 5), the handle comprising: 
a first main frame (43 in Fig. 7) that is rigidly affixed to a first side of the module (13); 
a second main frame (other 43 in Fig. 7) that is rigidly affixed to a second side of the module (13 as depicted in Fig. 7); 
a first handle frame (41 in Fig. 7) that is movably affixed to the first main frame (43 as depicted in Fig. 7); 
a second handle frame (other 41 in Fig. 7) that is movably affixed to the second main frame (other 43 as depicted in Fig. 7); and 
a handle (32 Fig. 7) that is rigidly affixed between the first handle frame (41) and the second handle frame (other 41), 
wherein the first handle frame (41), the second handle frame (other 41), and the handle (32) are linearly movable with respect to the first main frame (43) and the second main frame (other 43) between a first position (as depicted in Fig. 6); and a second position (as depicted in Fig. 7).

Claim(s) 1-4 and 8, 11-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 10667424.

Regarding claim 1, Lin US 10667424 discloses an information handling system, comprising: 
a module (electronic component not shown that is fixed to sliding apparatus 100 see Col. 2 ln. 1-6; herein after referred to as module in Fig. 1) configured to be installed into a server rack (200 in Fig. 1); and 
a handle assembly (100 in Fig. 1) including a main frame (10/50 in Fig. 3) that is rigidly affixed to the module (module see Col. 2 ln. 1-6), 
a handle frame (220 in Fig. 3) that is movably affixed to the main frame (10/50), and 
a handle (20 in Fig. 3) that is rigidly affixed to the handle frame (220), 
wherein the handle frame (220) and the handle (20) are linearly movable with respect to the main frame (10/50) between a first position (in Fig. 4); and a second position (in Fig. 5).

Regarding claim 2, Lin discloses the information handling system of claim 1, wherein the handle (20)  includes a release mechanism (420/310 in Fig. 4).

Regarding claim 3, Lin discloses the information handling system of claim 2, wherein the release mechanism (420/310) maintains the handle frame (220) and the handle (20) in the first position (in Fig. 4) when the release mechanism (420/310) is in a first state (as depicted in Fig. 4).

Regarding claim 4, Lin discloses the information handling system of claim 3, wherein the release mechanism (420/310) releases the handle frame (220) and the handle (20) to move into the second position (in Fig. 5) when the release mechanism (420/310) is in a second state (as depicted in Fig. 5).

Regarding claim 8, Lin discloses the information handling system of claim 4, wherein the release mechanism (420/310) includes a release button (310), 
wherein the release mechanism (420/310) is in the first state (in Fig. 4) when the release button (310) is not depressed (as depicted in Fig. 4) and 
the release mechanism (420/310) is in the second state (in Fig. 5) when the release button (310) is depressed (as depicted in Fig. 5).

Regarding claim 11, Lin US 10667424 discloses (a structure that would follow steps of) a method, comprising: 
rigidly affixing a main frame (10/50 in Fig. 3) to a module (electronic component not shown that is fixed to sliding apparatus 100 see Col. 2 ln. 1-6 herein after referred to as module in Fig. 1), 
the module (module) configured to be installed into a server rack (200 in Fig. 1); 
movably affixing a handle frame (220 in Fig. 3) of a handle assembly (100 in Fig. 1) to the main frame (10/50); and 
rigidly affixing a handle (20 in Fig. 3) to the handle frame (220), wherein the handle frame (220) and the handle (20) are linearly movable with respect to the main frame (10/50) between a first position (as depicted in Fig. 4); and a second position (as depicted in Fig. 5).

Regarding claim 12, Lin discloses (a structure that would follow steps of) the method of claim 11, wherein the handle (20) includes a release mechanism (420/310 in Fig. 4).

Regarding claim 13, Lin discloses (a structure that would follow steps of) the method of claim 12, further comprising: maintaining, by the release mechanism (420/310), the handle frame (220) and the handle (20) in the first position (in Fig. 4) when the release mechanism (420/310) is in a first state (as depicted in Fig. 4).

Regarding claim 14, Lin discloses (a structure that would follow steps of) the method of claim 13, further comprising: releasing, by the release mechanism (420/310), the handle frame (220) and the handle (20) to move into the second position (in Fig. 5) when the release mechanism (420/310) is in a second state (as depicted in Fig. 5).

Regarding claim 18, Lin discloses (a structure that would follow steps of) the method of claim 14, wherein the release mechanism (420/310) includes a release button (310), 
wherein the release mechanism (420/310) is in the first state (in Fig. 4) when the release button (310) is not depressed (as depicted in Fig. 4) and 
the release mechanism (420/310) is in the second state (in Fig. 5) when the release button (310) is depressed (as depicted in Fig. 5).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 filed 08/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen US 9681574 Fig. 1, 4 7 and 9; Sun US 20130176690 Fig. 1 and 4 anticipate independent claims 1 and 11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841